COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Margaret Arthur Reid v. Menghesteab Worede

Appellate case number:     01-18-01010-CV

Trial court case number: 2016-51280

Trial court:               234th District Court of Harris County

       The Court today reviewed the brief filed, pro se, by the appellant, Margaret Arthur Reid,
on February 14, 2019, and we have determined that it does not comply with TEX. R. APP. P. 38.1.
        Appellant is ordered to redraw the brief. See TEX. R. APP. P. 38.9, 44.3. A redrawn
appellant’s brief, conforming to the Texas Rules of Appellate Procedure, is due 30 days from the
date of this order. If another brief that does not comply with Rule 38.9(a) is filed, this court may
strike the brief, prohibit the appellant from filing another brief, and proceed as if the appellant
has failed to file a brief. See TEX. R. APP. P. 38.9. If a conforming brief is filed and the appellees
wish to amend or supplement their brief, such additional briefing is due 30 days after that
conforming appellant’s brief is filed in this court. See TEX. R. APP. P. 38.6(b).

       In light of this order requiring the appellant to redraw its brief, this case, which was set
for submission without oral argument on January 8, 2020, is withdrawn from the submission
docket.


       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: December 31, 2019